             Case 3:20-cv-05615-JCC Document 1 Filed 06/26/20 Page 1 of 19




 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT TACOMA
 9

10    THERESA SHORTMAN, individually and as
      the representative of a class of similarly-       Case No.: 20-5615
11    situated persons,

12                                  Plaintiff,          COMPLAINT—CLASS ACTION
             v.
13                                                      DEMAND FOR JURY TRIAL
14    MULTICARE HEALTH SYSTEM, a
      Washington corporation,
15
                                    Defendant.
16

17

18

19

20          Plaintiff, Theresa Shortman (“Plaintiff”), individually and on behalf of all others similarly
21   situated, brings this Class Action Complaint (the “Complaint”) against Defendant, Multicare
22   Health System (“Defendant”), and alleges, upon personal knowledge as to her own conduct, and
23   upon information and belief as to the conduct of others, as follows:
24                                          INTRODUCTION
25          1.      Plaintiff brings this Complaint against Defendant to secure redress because
26   Defendant willfully violated the Telephone Consumer Protection Act, 47 U.S.C § 227, et seq.
27
                                                                   Smith & Dietrich Law Offices PLLC
                                                                       3905 Martin Way E, Suite F
     COMPLAINT—CLASS ACTION - 1
                                                                          Olympia, WA 98506
     CASE NO. 20-5615
                                                                           Tel. (360) 915-6952
             Case 3:20-cv-05615-JCC Document 1 Filed 06/26/20 Page 2 of 19




 1   ("TCPA" or “Act”) and invaded Plaintiff’s privacy by causing unsolicited text messages to

 2   be made to Plaintiff’s and other class members’ cellular telephones through the use of an

 3   auto-dialer, without prior written express consent. Plaintiff’s cellular telephone is listed on

 4   the National Do Not Call registry at all relevant times.

 5          2.      The Defendant sent at least two (2) unauthorized text messages to Plaintiff’s cell

 6   phone using an automatic telephone dialing system (“ATDS”) for the purpose of soliciting

 7   business from Plaintiff.    The Act states an “‘automatic telephone dialing system’ means

 8   equipment which has the capacity—(A) to store or produce telephone numbers to be called, using

 9   a random or sequential number generator; and (B) to dial such numbers.” 47 U.S.C. §

10   227(a)(1)(A)-(B).

11          3.      The TCPA was enacted to protect consumers from unsolicited telephone calls and

12   unsolicited messages exactly like those alleged in this case. In response to Defendant’s unlawful

13   conduct, Plaintiff seeks an injunction requiring Defendant to cease all sending of unsolicited text

14   messages to consumers, and an award of statutory damages to the members of the Class under

15   the TCPA equal to $500.00 per violation, together with court costs, prejudgment interest, and

16   treble damages (for knowing and/or willful violations).

17                                   JURISDICTION AND VENUE

18          4.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 as this action

19   arises under the TCPA, a federal statute.

20          5.      The Court has personal jurisdiction over Defendant because it conducts business

21   in this District, and the unlawful conduct alleged in this Complaint occurred in this District.

22          6.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

23   1331 and 47 U.S.C. § 227 because this case involves federal questions.

24          7.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the

25   wrongful conduct giving rise to this case occurred in this District.

26

27
                                                                   Smith & Dietrich Law Offices PLLC
                                                                       3905 Martin Way E, Suite F
     COMPLAINT—CLASS ACTION - 2
                                                                          Olympia, WA 98506
     CASE NO. 20-5615
                                                                           Tel. (360) 915-6952
             Case 3:20-cv-05615-JCC Document 1 Filed 06/26/20 Page 3 of 19




 1                                               PARTIES

 2          8.      Plaintiff, Theresa Shortman, is a citizen of Washington.

 3          9.      Defendant, Multicare Health System, is a Washington corporation with its

 4   principal place of business in Tacoma, Washington.

 5          10.     Whenever in this Complaint it is alleged that Defendant committed any act or

 6   omission it is meant that Defendant’s members, managers, employees, and/or agents committed

 7   such act or omission and that at the time such act or omission was committed, it was done with

 8   the full authorization, ratification or approval of Defendant or was done in the routine normal

 9   course and scope of employment of Defendant’s members, managers, employees, and agents.

10                                LEGAL BASIS FOR THE CLAIMS

11          11.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the

12   telemarketing industry. In doing so, Congress recognized that “[u]nrestricted telemarketing ...

13   can be an intrusive invasion of privacy....” Telephone Consumer Protection Act of 1991, Pub. L.

14   No. 102-243 § 2(5) (1991) (codified at 47 U.S.C. § 227).

15          12.     Specifically, the TCPA restricts telephone solicitations (i.e., telemarketing) and

16   the use of automated telephone equipment. The TCPA limits the use of automatic dialing

17   systems, and SMS text messages. It also specifies several technical requirements for autodialers

18   and voice messaging systems - principally with provisions requiring identification and contact

19   information of the entity using the device to be contained in the message.

20          13.     All ATDS calls to wireless numbers violate the TCPA if the calling party does

21   not first obtain express written consent from the called party.

22          14.     As of October 16, 2013, unless the recipient has given prior express written

23   consent, the TCPA and Federal Communications Commission ("FCC") rules under the TCPA

24   generally:

25                  a. Prohibit solicitors from calling residences before 8 a.m. or after 9 p.m., local

26                      time.

27
                                                                   Smith & Dietrich Law Offices PLLC
                                                                       3905 Martin Way E, Suite F
     COMPLAINT—CLASS ACTION - 3
                                                                          Olympia, WA 98506
     CASE NO. 20-5615
                                                                           Tel. (360) 915-6952
             Case 3:20-cv-05615-JCC Document 1 Filed 06/26/20 Page 4 of 19




 1                  b. Require that solicitors provide their name, the name of the person or entity on

 2                      whose behalf the call is being made, and a telephone number or address at

 3                      which that person or entity may be contacted.

 4                  c. Prohibit solicitations to residences that use an artificial voice or a recording.

 5                  d. Prohibit any call made using automated telephone equipment or an artificial

 6                      or prerecorded voice to a wireless device or cellular telephone.

 7                  e. Prohibit any call made using automated telephone equipment or an artificial

 8                      or prerecorded voice to a wireless device or cellular telephone, or any service

 9                      for which the recipient is charged for the call.

10                  f. Prohibit certain calls to members of the National Do Not Call Registry.

11          15.     Prior express written consent means “an agreement, in writing, bearing the

12   signature of the person called that clearly authorizes the seller to deliver or cause to be delivered

13   to the person called advertisements or telemarketing messages using an automatic telephone

14   dialing system or an artificial or prerecorded voice, and the telephone number to which the

15   signatory authorizes such advertisements or telemarketing messages to be delivered.” 47 C.F.R.

16   § 64.1200(f)(8).

17          16.     An entity can be liable under the TCPA for a call made on its behalf, even if the

18   entity did not directly place the call. Under those circumstances, the entity is deemed to have

19   initiated the call through the person or entity making the call on its behalf.

20          17.     Finally, with respect to misdialed or wrong-number calls, the FCC recently

21   clarified that “callers who make calls without knowledge of reassignment and with a reasonable

22   basis to believe that they have valid consent to make the call should be able to initiate one call

23   after reassignment as an additional opportunity to gain actual or constructive knowledge of the

24   reassignment and cease future calls to the new subscriber.” In the Matter of Rules and

25   Regulations Implementing the Tel. Consumer Prot. Act of 1991, FCC 15–72, 30 F.C.C.R. 7961,

26   ¶¶ 71-72 (July 10, 2015). “If this one additional call does not yield actual knowledge of

27
                                                                    Smith & Dietrich Law Offices PLLC
                                                                        3905 Martin Way E, Suite F
     COMPLAINT—CLASS ACTION - 4
                                                                           Olympia, WA 98506
     CASE NO. 20-5615
                                                                            Tel. (360) 915-6952
             Case 3:20-cv-05615-JCC Document 1 Filed 06/26/20 Page 5 of 19




 1   reassignment, we deem the caller to have constructive knowledge of such.” Id. Thus, any second

 2   call placed to a wrong number violates the TCPA.

 3
                                COMMON FACTUAL ALLEGATIONS
 4
            18.     Unfortunately for consumers, Defendant utilized (and continues to utilize) a
 5
     sophisticated telephone dialing system to send text messages to individuals en masse promoting
 6
     its services. On information and belief, Defendant obtained these telephone numbers (i.e., leads)
 7
     by purchasing marketing lists containing consumers’ telephone numbers.
 8
            19.     In Defendant’s overzealous attempt to market its services, it sends (and continues
 9
     to send) text messages to consumers who never provided consent and to consumers having no
10
     relationship with Defendant. Defendant knowingly sent (and continues to send) this text message
11
     without the prior express written consent of the text recipients. As such, Defendant not only
12
     invaded the personal privacy of Plaintiff and members of the Class, but also intentionally and
13
     repeatedly violated the TCPA.
14
            20.     On or about May 13, 2020 and June 11, 2020, Defendant sent Plaintiff two (2)
15
     text messages to her cellular telephone number via ATDS, as defined by 47 U.S.C. § 227(a)(l)
16
     without first obtaining Plaintiff’s written consent.
17
            21.     Plaintiff is the exclusive user of the cellular telephone that Defendant sent the text
18
     messages to.
19
            22.     Defendant’s text messages to Plaintiff constituted a call that was not for
20
     emergency purposes as defined by 47 U.S.C. § 227(b)(l)(A)(i).
21
            23.     At all relevant times, Plaintiff’s cellular phone number has been included in the
22
     National Do Not Call Registry.
23          24.     Plaintiff did not provide Defendant with prior express written consent to receive
24   text messages to her cellular telephone utilizing an ATDS, pursuant to 47 U.S.C. § 227 (b)(1)(A).
25          25.     Defendant’s text messages which utilized an ATDS invaded Plaintiff’s privacy
26   and violated 47 U.S.C. § 227(b)(1).
27
                                                                    Smith & Dietrich Law Offices PLLC
                                                                        3905 Martin Way E, Suite F
     COMPLAINT—CLASS ACTION - 5
                                                                           Olympia, WA 98506
     CASE NO. 20-5615
                                                                            Tel. (360) 915-6952
             Case 3:20-cv-05615-JCC Document 1 Filed 06/26/20 Page 6 of 19




 1           26.    Plaintiff has reason to believe Defendant has sent, and continues to send, calls to

 2   hundreds of wireless telephone consumers to market its services without consent required by the

 3   TCPA.

 4           27.    In order to redress injuries caused by Defendant’s violations of the TCPA,

 5   Plaintiff, on behalf of herself and a class of similarly situated individuals, brings suit under the

 6   TCPA, 47 U.S.C. § 227, et seq., which prohibits certain unsolicited text calls to cell phones.

 7           28.    On behalf of Plaintiff and the Class, Plaintiff seeks an injunction requiring

 8   Defendant to cease all wireless telemarketing activities and an award of statutory damages to the

 9   Class members, together with prejudgment interests, and costs.

10

11                                   CLASS ACTION ALLEGATIONS

12
                                       COUNT I
13           VIOLATONS OF THE TELEPHONE CONSUMER PROTECTION ACT
                      47 U.S.C. § 227 FOR THE USE OF AN ATDS
14
             29.    Plaintiff restates, re-alleges and incorporates by reference each preceding
15
     paragraph as though fully set forth herein.
16
             30.    Defendant sent unsolicited and unauthorized text messages using an ATDS to
17
     Plaintiff’s and the Class members’ cellular telephones for the purpose of marketing products
18
     and/or services to Plaintiff and the Class.
19
             31.    Plaintiff sent the text messages without obtaining prior express written consent
20
     from Plaintiff and the Class.
21
             32.    The foregoing acts and omissions of Defendant constitute numerous and multiple
22
     violations of the TCPA, including but not limited to each and every one of the above-cited
23
     provisions of 47 U.S.C. § 227, et seq.
24
             33.    Defendant’s conduct invaded Plaintiff’s privacy.
25

26

27
                                                                   Smith & Dietrich Law Offices PLLC
                                                                       3905 Martin Way E, Suite F
     COMPLAINT—CLASS ACTION - 6
                                                                          Olympia, WA 98506
     CASE NO. 20-5615
                                                                           Tel. (360) 915-6952
             Case 3:20-cv-05615-JCC Document 1 Filed 06/26/20 Page 7 of 19




 1          34.       As a result of Defendant’s violations of 47 U.S.C. § 227, et seq., Plaintiff and the

 2   Class are entitled to an award of $500.00 in statutory damages, for each and every violation,

 3   pursuant to 47 U.S.C. § 227(b)(3)(B).

 4          35.       Because Defendant had knowledge that Plaintiff and the Class did not consent to

 5   the receipt of the aforementioned telephone solicitations, and Defendant knowingly and

 6   intentionally made the telephone solicitations to Plaintiff, the Court should, pursuant to 47 U.S.C.

 7   § 227(b)(3)(C), treble the amount of statutory damages recoverable by Plaintiff and the Class.

 8          36.       Plaintiff and the class are also entitled to and seek injunctive relief prohibiting

 9   such conduct in the future.

10          37.       Plaintiff brings this action pursuant to Rule 23(a), Rule 23(b)(2), and Rule

11   23(b)(3) of the Federal Rules of Civil Procedure individually and on behalf of:

12
            All persons in the United States who received one or more text messages sent by
13          or on behalf of Defendant to the individual's cellular telephone through the use
            of an automatic telephone dialing system, or any other device having the capacity
14          to dial numbers without human intervention, from four years prior to the date of
            filing of this Complaint until the date Defendant’s conduct ceases, where the text
15          message(s) were sent without prior express written consent from the recipient to
            make such call.
16
     Excluded from the class are employees and agents of Defendant as well as members of
17
     the judiciary.
18
            38.       Plaintiff reserves the right to modify the class definition as the contours and
19
     parameters of the class become apparent through discovery in this matter.
20
            39.       Plaintiff and the Class members were harmed by Defendant’s acts in at least the
21
     following ways: Defendant, either directly or through its agents, illegally contacted Plaintiff and
22
     the Class via their cellular telephones by using an ATDS, thereby causing Plaintiff and the Class
23
     to incur certain cellular telephone charges or reduce cellular telephone time for which Plaintiff
24
     and the Class members previously paid; and Plaintiff and Class members’ privacy was invaded.
25
            40.       The exact size of the Class is presently unknown but can be ascertained through
26
     a review of Defendant’s records or those records of vendors hired by Defendant to send the texts
27
                                                                    Smith & Dietrich Law Offices PLLC
                                                                        3905 Martin Way E, Suite F
     COMPLAINT—CLASS ACTION - 7
                                                                           Olympia, WA 98506
     CASE NO. 20-5615
                                                                            Tel. (360) 915-6952
              Case 3:20-cv-05615-JCC Document 1 Filed 06/26/20 Page 8 of 19




 1   messages, and it is clear that individual joinder is impracticable. On information and belief

 2   Defendant made telephone calls to hundreds of consumers who fall within the definition of the

 3   Class.

 4            41.   There are many questions of law and fact common to the claims of Plaintiff and

 5   the Class, and those questions predominate over any questions that may affect individual

 6   members of the Class.

 7            42.   Common questions for the Class include, without limitation:

 8                  a.       Whether Defendant’s conduct violated the TCPA;

 9                  b.       Whether Defendant systematically sent text messages to consumers who

10                  did not previously provide Defendant and/or its agents with prior express written

11                  consent to receive such text messages;

12                  c.       Whether Class members are entitled to treble damages based on the

13                  willfulness of Defendant’s conduct;

14                  d.       Whether Defendant systematically sent text messages to consumers using

15                  any automatic dialing system to any telephone number assigned to a cellular

16                  phone service without prior express written consent of the called party; and

17                  e.       Whether Defendant and its agents should be enjoined from engaging in

18                  such conduct in the future.

19            43.   Plaintiff’s claims are typical of the claims of the other members of the Class.

20   Plaintiff and the Class sustained damages as a result of Defendant’s uniform wrongful conduct

21   during transactions with Plaintiff and the Class.

22            44.   Plaintiff will fairly and adequately represent and protect the interests of the Class

23   and has retained counsel competent and experienced in complex class actions.

24            45.   Plaintiff has no interests antagonistic to those of the Class, and Defendant has no

25   defenses unique to Plaintiff.

26

27
                                                                   Smith & Dietrich Law Offices PLLC
                                                                       3905 Martin Way E, Suite F
     COMPLAINT—CLASS ACTION - 8
                                                                          Olympia, WA 98506
     CASE NO. 20-5615
                                                                           Tel. (360) 915-6952
             Case 3:20-cv-05615-JCC Document 1 Filed 06/26/20 Page 9 of 19




 1          46.     This class action is appropriate for class certification because Defendant has acted

 2   or refused to act on grounds generally applicable to the Class as a whole, thereby requiring the

 3   Court's imposition of uniform relief to ensure compatible standards of conduct toward the Class

 4   and making an award of damages and final injunctive relief appropriate with respect to the Class

 5   as a whole.

 6          47.     Defendant’s practices challenged herein apply to and affect the Class members

 7   uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

 8   respect to the Class as a whole, not on facts or law applicable only to Plaintiff.

 9          48.     This case is also appropriate for class certification because class proceedings are

10   superior to all other available methods for the fair and efficient adjudication of this controversy

11   given that joinder of all parties is impracticable.

12          49.     The damages suffered by the individual members of the Class will likely be

13   relatively small, especially given the burden and expense of individual prosecution of the

14   complex litigation necessitated by Defendant’s actions.

15          50.     Thus, it would be virtually impossible for the individual members of the Class to

16   obtain effective relief from Defendant’s misconduct.

17          51.     Even if members of the Class could sustain such individual litigation, it would

18   still not be preferable to a class action, because individual litigation would increase the delay and

19   expense to all parties due to the complex legal and factual controversies presented in this

20   Complaint.

21          52.     By contrast, a class action presents far fewer management difficulties and

22   provides the benefits of single adjudication, economy of scale, and comprehensive supervision

23   by a single court. Economies of time, effort and expense will be fostered, and uniformity of

24   decisions ensured.

25

26

27
                                                                    Smith & Dietrich Law Offices PLLC
                                                                        3905 Martin Way E, Suite F
     COMPLAINT—CLASS ACTION - 9
                                                                           Olympia, WA 98506
     CASE NO. 20-5615
                                                                            Tel. (360) 915-6952
            Case 3:20-cv-05615-JCC Document 1 Filed 06/26/20 Page 10 of 19




 1
                                           COUNT II
 2                                UNSOLICITED TEXT MESSAGES
 3          53.     Plaintiff restates, re-alleges and incorporates by reference paragraphs 1 through

 4   28 as though fully set forth herein.

 5          54.     On or about May 13, 2020 and June 11, 2020, Plaintiff received a two (2) text

 6   messages (“Texts”) on her cellular telephone. The May 13, 2020 text states “Aching injury?

 7   Feeling sick? We are here for you. At Indigo Urgent Care, safety is our #1 priority. Car check-

 8   in, no lobby waits. Book now: bit.ly/IndigoDW513.” The June 11, 2020 text states “Muscle

 9   strain? Nagging cough? We are here for you. At Indigo Urgent Care, health is our #1 priority.

10   Car check-in, no lobby waits. Book now: bit.ly/IndigoDW611.” A true and correct copy of the

11   screen shots of the two Texts is attached hereto as Exhibit A.

12          55.     Plaintiff is informed and believes, upon such information and belief avers, that

13   Defendant sent text messages to consumers en masse.

14          56.     The Texts are advertisements of Defendant’s services containing automated

15   content.

16          57.     On information and belief, Defendant sent or transmitted, or had sent or

17   transmitted on its behalf, the Texts to Plaintiff’s cellular telephone using an automatic telephone

18   dialing system as defined by 47 U.S.C. § 227(b)(1)(A) and the FCC. Defendant’s system placed

19   the Texts to Plaintiff automatically, using a list or database of telephone numbers, and dialing

20   without human intervention.

21          58.     Plaintiff never requested, desired, permitted, or otherwise provided her prior

22   express consent to Defendant to send or transmit the Texts or any other texts to her cellular

23   telephone.

24          59.     Plaintiff never provided her prior express written consent to Defendant to send or

25   transmit the Texts or any other advertisements or telemarketing to her cellular telephone.

26

27
                                                                   Smith & Dietrich Law Offices PLLC
                                                                       3905 Martin Way E, Suite F
     COMPLAINT—CLASS ACTION - 10
                                                                          Olympia, WA 98506
     CASE NO. 20-5615
                                                                           Tel. (360) 915-6952
            Case 3:20-cv-05615-JCC Document 1 Filed 06/26/20 Page 11 of 19




 1          60.     As a result of receiving the Texts, Plaintiff wasted data storage capacity, suffered

 2   the nuisance, waste of time, and aggravation that accompanies receipt of such unauthorized

 3   advertisements, and was subjected to an intrusion upon seclusion and invasion of privacy.

 4          61.     On information and belief, Defendant sent the Texts, or substantially similar text

 5   messages, en masse to a list of hundreds of randomly generated cellular telephone numbers using

 6   an automatic telephone dialing system.

 7          62.     On information and belief, Defendant sent text messages to the Class members

 8   using equipment that had the capacity to store or produce telephone numbers to be called using

 9   a random or sequential number generator, and to dial such numbers without human intervention.

10          63.     On information and belief, the Class members did not provide Defendant with

11   prior express written consent to receive such text messages and, as a result, incurred expenses to

12   their wireless services, wasted data storage capacity, suffered the aggravation that accompanies

13   receipt of such unauthorized advertisements, and were subjected to an intrusion upon seclusion.

14          64.     Pursuant to Fed. R. Civ. P. 23(a) and (b)(3), Plaintiff brings this class action on

15   behalf of the following Class:

16
            All persons or entities who, within the four years prior to the filing of the
17          instant Complaint, received one or more non-emergency, unauthorized text
            messages to their cellular telephones from Defendant through the use of an
18          automatic dialing system and who did not provide prior express consent and/or
            prior express written consent to receive such text messages.
19
     Excluded from the Class are the Defendant and its employees, agents and members of the
20
     Judiciary.
21
            65.     Plaintiff reserves the right to amend the class definition as discovery reveals the
22
     shape and contours of the class.
23
            66.     The exact size of the Class is presently unknown but can be identified through a
24
     review of Defendant’s records and records of Defendant’s vendors and it is clear that individual
25
     joinder of all members is impracticable. Plaintiff is informed and believes, and upon such
26

27
                                                                  Smith & Dietrich Law Offices PLLC
                                                                      3905 Martin Way E, Suite F
     COMPLAINT—CLASS ACTION - 11
                                                                         Olympia, WA 98506
     CASE NO. 20-5615
                                                                          Tel. (360) 915-6952
             Case 3:20-cv-05615-JCC Document 1 Filed 06/26/20 Page 12 of 19




 1   information and belief avers, that the number of Class members is at least forty (40) based on

 2   Defendant’s use of automated text message content.

 3           67.     Plaintiff’s claims are typical of the claims of all Class members. Plaintiff received

 4   the same or substantially similar unsolicited text messages as the other Class members sent by or

 5   on behalf of Defendant advertising goods and services of the Defendant during the Class Period.

 6   Plaintiff is making the same claims and seeking the same relief for herself and all Class members

 7   based upon the same federal statute.

 8           68.     Plaintiff will fairly and adequately represent and protect the interests of the class.

 9   Plaintiff is interested in this matter, has no conflicts, and has retained experienced class counsel

10   to represent the class.

11           69.     Common questions of law and fact predominate over any questions affecting only

12   individual members, and a class action is superior to other methods for the fair and efficient

13   adjudication of the controversy because:

14                   a. Proof of Plaintiff’s claims will also prove the claims of the Class without the

15                       need for separate or individualized proceedings;

16                   b. Evidence regarding defenses or any exceptions to liability that Defendant may

17                       assert and attempt to prove will come from Defendant’s records and will not

18                       require individualized or separate inquiries or proceedings;

19                   c. Defendant has acted and is continuing to act pursuant to common policies or

20                       practices in the same or similar manner with respect to all Class members;

21                   d. The amount likely to be recovered by individual Class members does not

22                       support individual litigation. A class action will permit a large number of

23                       relatively small claims involving virtually identical facts and legal issues to

24                       be resolved efficiently in one proceeding based upon common proofs; and

25                   e. The case is inherently manageable as a class action in that:

26

27
                                                                     Smith & Dietrich Law Offices PLLC
                                                                         3905 Martin Way E, Suite F
     COMPLAINT—CLASS ACTION - 12
                                                                            Olympia, WA 98506
     CASE NO. 20-5615
                                                                             Tel. (360) 915-6952
            Case 3:20-cv-05615-JCC Document 1 Filed 06/26/20 Page 13 of 19




 1                         i. Defendant identified persons or entities to receive the unauthorized

 2                            text messages and Defendant’s computer and business records will

 3                            likely enable Plaintiff to readily identify class members and establish

 4                            liability and damages;

 5                         ii. Liability and damages can be established for Plaintiff and the Class

 6                            with the same common proofs;

 7                        iii. Statutory damages are provided for in the statute and are the same for

 8                            all Class members and can be calculated in the same or a similar

 9                            manner;

10                        iv. A class action will result in an orderly and expeditious administration

11                            of claims and it will foster economics of time, effort, and expense;

12                         v. A class action will contribute to uniformity of decisions concerning

13                            Defendant’s practices; and

14                        vi. As a practical matter, the claims of the Class are likely to go

15                            unaddressed absent class certification.

16          70.    The Texts Defendant sent Plaintiff are advertisements as defined by 47 C.F.R. §

17   64.1200(f)(1) because they promote Defendant’s products and services.

18          71.    Defendant and/or its agents sent the Texts, or substantially similar unsolicited

19   automated text messages to the cellular telephone number of Plaintiff and the other Class

20   members en masse without their prior express consent and prior express written consent.

21          72.    Defendant sent the text messages, or had them sent on its behalf, using an

22   automatic telephone dialing system or device which has the capacity to store or produce

23   telephone numbers to be called using a random or sequential number generator, and to dial such

24   numbers.

25          73.    Defendant utilized equipment that sent the text messages to Plaintiff and other

26   Class members simultaneously and without human intervention.

27
                                                                Smith & Dietrich Law Offices PLLC
                                                                    3905 Martin Way E, Suite F
     COMPLAINT—CLASS ACTION - 13
                                                                       Olympia, WA 98506
     CASE NO. 20-5615
                                                                        Tel. (360) 915-6952
            Case 3:20-cv-05615-JCC Document 1 Filed 06/26/20 Page 14 of 19




 1          74.     By sending unsolicited text messages to Plaintiff and the Class, Defendant

 2   violated 47 U.S.C. § 227(b)(1)(A)(iii).

 3                             COUNT III
     TELEMARKETING IN VIOLATONS OF THE TCPA’S DO NOT CALL PROVISIONS
 4                     VIOLATION OF 47 U.S.C. § 227(C)
 5          75.     Plaintiff restates, re-alleges and incorporates by reference paragraphs 1 through

 6   28 as though fully set forth herein.

 7          76.     Among other things, the TCPA and its accompanying regulations prohibit

 8   telemarketers from making telephone solicitations to persons who have listed their telephone

 9   numbers on the National Do Not Call Registry, a database established to allow consumers to

10   exclude themselves from telemarketing calls unless they consent to receive the calls in a

11   signed, written consent.

12          77.     The TCPA was enacted more than twenty years ago to regulate the explosive

13   growth of telemarketing, which Congress recognized as a nuisance and an intrusive invasion of

14   privacy.

15          78.     Consumers who do not want to receive telemarketing calls may indicate their

16   preference by registering their telephone numbers on the National Do Not Call Registry. 47

17   C.F.R. § 64.1200(c)(2).

18          79.     These registrations must be honored indefinitely, or until the registration is

19   cancelled by the consumer or the telephone number is removed by the database administrator.

20   Id.

21          80.     Because a telephone subscriber listed on the Registry must take an affirmative

22   step to register his or her number, a telemarketer who wishes to call a person listed on the

23   Registry must take a similarly affirmative step, and must obtain the registrant’s signed, written

24   agreement to be contacted by the telemarketer. Id. § 64.1200(c)(2)(ii). The written agreement

25   must also include the telephone number to which the calls may be placed. Id.

26

27
                                                                   Smith & Dietrich Law Offices PLLC
                                                                       3905 Martin Way E, Suite F
     COMPLAINT—CLASS ACTION - 14
                                                                          Olympia, WA 98506
     CASE NO. 20-5615
                                                                           Tel. (360) 915-6952
              Case 3:20-cv-05615-JCC Document 1 Filed 06/26/20 Page 15 of 19




 1            81.       A person whose number is on the Registry and has received more than one

 2   telephone solicitation within any twelve-month period by or on behalf of the same entity in

 3   violation of the TCPA, can sue the violator and seek the greater of actual damages or $500, a

 4   figure that may be trebled for willful or knowing violations. 47 U.S.C. § 227(c)(5).

 5            82.       Telemarketers who wish to avoid calling numbers listed on the Registry can

 6   easily and inexpensively do so by “scrubbing” their call lists against the Registry database. The

 7   scrubbing process identifies those numbers on the Registry, allowing telemarketers to remove

 8   those numbers and ensure that no calls are placed to consumers who opt-out of telemarketing

 9   calls.

10            83.       To avoid violating the TCPA by calling registered numbers, telemarketers must

11   scrub their call lists against the Registry at least once every thirty-one days. See 16 C.F.R. §

12   310.4(b)(3)(iv).

13            84.       Regulations implementing the TCPA also require entities to maintain internal

14   Do Not Call registries. 47 C.F.R. § 64.1200(d). Once an entity receives a request from a

15   residential telephone subscriber not to receive calls, the number must be placed on the entity’s

16   internal registry within a reasonable time, not to exceed thirty days from the date of the request.

17   Id. at § (d)(3).

18            85.       A seller of goods or services can be liable for TCPA violations even if the seller

19   does not directly place or initiate the calls.

20            86.       The provision that establishes a private right of action against an entity that

21   violates the DNC Registry restrictions provides that “[a] person who has received more than

22   one telephone call within any 12-month period by or on behalf of the same entity in violation of

23   the regulations prescribed under this subsection” may bring an action for damages and

24   injunctive relief. 47 U.S.C. § 227(c)(5) (emphasis added). Likewise, 47 C.F.R. § 64.1200(d)(3)

25   provides that once a number is added to an entity’s internal Do Not Call registry, “the person or

26

27
                                                                       Smith & Dietrich Law Offices PLLC
                                                                           3905 Martin Way E, Suite F
     COMPLAINT—CLASS ACTION - 15
                                                                              Olympia, WA 98506
     CASE NO. 20-5615
                                                                               Tel. (360) 915-6952
             Case 3:20-cv-05615-JCC Document 1 Filed 06/26/20 Page 16 of 19




 1   entity on whose behalf the telemarketing call is made will be liable for any failures to honor the

 2   do-not-call request.”

 3          87.     As explained by the FCC, the TCPA and its regulations “generally establish that

 4   the party on whose behalf a solicitation is made bears ultimate responsibility for any violations.”

 5   See Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, Mem.

 6   and Order, 10 FCC Rcd. 12391, 12397 ¶ 13 (1995).

 7          88.     The agency reiterated this principle in 2005, when it stated that “a company on

 8   whose behalf a telephone solicitation is made bears the responsibility for any violation of our

 9   telemarketing rules, and calls placed by a third party on behalf of that company are treated as if

10   the company itself placed the call.” See Rules and Regulations Implementing the Telephone

11   Consumer Protection Act of 1991; Request of State Farm Mutual Automobile Insurance

12   Company for Clarification and Declaratory Ruling, Declaratory Ruling, 20 FCC Rcd. 13664,

13   13667 ¶ 7 (2005).

14          89.     The FCC reaffirmed this in 2013, when it held that (a) a seller may, under

15   principles of apparent authority, actual authority, and ratification, be liable for violations of §

16   227(c) by third parties, and (b) a seller may also be liable, under the express terms of § 227(c),

17   for calls placed “on behalf of” the seller. In re Joint Pet. Filed by Dish Network, 28 FCC Rcd.

18   6574 (2013).

19          90.     On May 13, 2020 June 11, 2020, Plaintiff received two (2) telemarketing Text

20   calls on her cellular telephone line, a number she had listed on the Do Not Call Registry.

21          91.     Because Plaintiff did not provide Defendant with a signed, written agreement to

22   receive Defendant’s telemarketing calls, the calls violated the TCPA.

23          92.     Pursuant to Fed. R. Civ. P. 23(a) and (b)(3), Plaintiff brings this class action on

24   behalf of the following class:

25          All persons whose telephone number(s) were listed on the Do Not Call Registry,
            and whom, during the four years prior to the filing of this Complaint, received more
26          than one call within any twelve-month period placed by or at the direction of
            Defendant, to promote the sale of Defendant’s products or services.
27
                                                                     Smith & Dietrich Law Offices PLLC
                                                                         3905 Martin Way E, Suite F
     COMPLAINT—CLASS ACTION - 16
                                                                            Olympia, WA 98506
     CASE NO. 20-5615
                                                                             Tel. (360) 915-6952
             Case 3:20-cv-05615-JCC Document 1 Filed 06/26/20 Page 17 of 19




 1   Excluded from the class are employees and agents of Defendant as well as members of

 2   the judiciary.

 3          93.       Plaintiff reserves the right to modify the class definition as the shape and

 4   contours of the class become apparent in discovery.

 5          94.       The proposed class can be identified through telephone records and databases

 6   used in transmitting the telemarketing calls.

 7          95.       The number of class members is believed to be in the hundreds, rendering the

 8   classes so numerous that individual joinder of all class members is impracticable.

 9          96.       Plaintiff is a member of the proposed class.

10          97.       There are questions of law and fact common to Plaintiff and to the proposed

11   classes, including but not limited to the following:

12                    a. Did Defendant place telemarketing calls to Plaintiff and class members?

13                    b. Is Defendant liable under TCPA § 227(c) for telemarketing calls?

14                    c. Were the calls placed under Defendant’s actual authority?

15                    d. Were the calls placed under Defendant’s apparent authority?

16                    e. Did Defendant ratify the illegal conduct by accepting the benefit of its

17                       illegally-generated business and failing to exercise its authority to end the

18                       violations?

19                    f. Were the calls placed for Defendant’s benefit, or on Defendant’s behalf?

20                    g. Did Defendant place telemarketing class to persons on the National Do Not

21                       Call Registry?

22          98.       Plaintiff’s claims are typical of the claims of the classes. Like all class members,

23   she received Defendant’s telemarketing calls on a number listed on the National Do Not Call

24   Registry.

25

26

27
                                                                     Smith & Dietrich Law Offices PLLC
                                                                         3905 Martin Way E, Suite F
     COMPLAINT—CLASS ACTION - 17
                                                                            Olympia, WA 98506
     CASE NO. 20-5615
                                                                             Tel. (360) 915-6952
               Case 3:20-cv-05615-JCC Document 1 Filed 06/26/20 Page 18 of 19




 1             99.    Plaintiff is an adequate class representative because her interests do not conflict

 2   with class members’ interests, she will fairly and adequately protect the interests of the classes,

 3   and she is represented by counsel skilled and experienced in TCPA and other class actions.

 4             100.   Common questions of law and fact predominate over questions affecting only

 5   individual class members, and a class action is the superior method for fair and efficient

 6   adjudication of the controversy.

 7             101.   The likelihood that individual members of the class will prosecute separate

 8   actions is remote due to the time and expense necessary to pursue individual litigation; the low

 9   dollar-value of individual claims; the lack of an attorney fee-shifting provision in the TCPA;

10   the fact that class members are unlikely to know that their rights have been violated; and the

11   fact that few if any recipients of Defendant’s telemarketing calls have brought private TCPA

12   enforcement actions against Defendant.

13             102.   In violation of 47 U.S.C. § 227(c), Plaintiff and all class members received

14   telemarketing calls promoting the sale of Defendant’s services on cellular telephone lines listed

15   on the National Do Not Call Registry.

16             103.   Plaintiff and class members received more than one such call in a twelve- month

17   period.

18             104.   Defendant is liable for those violations under principles of actual authority,

19   apparent authority, and ratification, and because the calls were placed on Defendant’s behalf

20   and for its benefit.

21                                     DEMAND FOR JURY TRIAL

22             Plaintiff hereby demands a trial by jury.

23                                         PRAYER FOR RELIEF

24             WHEREFORE, Plaintiff, Theresa Shortman, individually and on behalf of the Class,

25   respectfully requests the following relief against Defendant, Multicare Health System:

26                    a. An order certifying this matter as a class action with Plaintiff as Class

27
                                                                     Smith & Dietrich Law Offices PLLC
                                                                         3905 Martin Way E, Suite F
     COMPLAINT—CLASS ACTION - 18
                                                                            Olympia, WA 98506
     CASE NO. 20-5615
                                                                             Tel. (360) 915-6952
           Case 3:20-cv-05615-JCC Document 1 Filed 06/26/20 Page 19 of 19




 1                  Representative, and designating Anderson + Wanca as lead Class Counsel;

 2               b. An award of statutory damages for each and every negligent violation to each

 3                  member of the Class pursuant to 47 U.S.C. § 227(b)(3)(B);

 4               c. An award of statutory damages for each and every knowing and/or willful

 5                  violation to each member of the Class pursuant to 47 C.F.R. § 64.1200;

 6               d. An award of statutory damages for each and every negligent violation to each

 7                  member of the Class pursuant to 47 U.S.C. § 227(c);

 8               e. Injunctive relief prohibiting the Defendant’s conduct complained of herein,

 9                  pursuant to 47 U.S.C. § 227(b)(3)(A); and

10               f. For such other and further relief as the Court deems necessary, just, and

11                  proper.
                                              Respectfully submitted,
12
                                              THERESA SHORTMAN, individually and
13
                                              as the representative of a class of similarly-
14                                            situated persons

15                                            By: s/ Walter Smith
16                                            Walter Smith
17                                            SMITH & DIETRICH LAW OFFICES, PLLC
                                              3905 Martin Way East, Suite F
18                                            Olympia, WA 98506
                                              Telephone: 360-915-6952
19                                            walter@smithdietrich.com
20                                            Local Counsel for Plaintiff
21
                                              RYAN M. KELLY (pro hac vice to be
22                                            submitted)
                                              ANDERSON + WANCA
23                                            3701 Algonquin Rd., Suite 500
                                              Rolling Meadows, IL 60008
24                                            Telephone: 847-368-1500
                                              Facsimile: 847-368-1501
25
                                              rkelly@andersonwanca.com
26
                                              Counsel for Plaintiff
27
                                                              Smith & Dietrich Law Offices PLLC
                                                                  3905 Martin Way E, Suite F
     COMPLAINT—CLASS ACTION - 19
                                                                     Olympia, WA 98506
     CASE NO. 20-5615
                                                                      Tel. (360) 915-6952
